ORDER
By order filed on July 27, 2012, we suspended respondent Vincent Francis Waters from the practice of law for a minimum of 30 days. In re Waters, 817 N.W.2d 662, 662 (Minn.2012) (order). Our order expressly stated that within one year of the date of the filing of the order, *524respondent was required to file with the Clerk of Appellate Courts proof of his successful completion of the professional responsibility portion of the state bar examination (MPRE) and that failure to do so would result in automatic re-suspension, pending successful completion of the examination, pursuant to Rule 18(e)(3), Rules on Lawyers Professional Responsibility (RLPR). In re Waters, 817 N.W.2d at 663.
We conditionally reinstated respondent on December 12, 2012. In re Waters, 823 N.W.2d 452, 453 (Minn.2012) (order). The court’s order reinstating respondent repeated the requirement that by July 27, 2013, respondent had to file with the Clerk of Appellate Courts proof of successful completion of the MPRE and that failure to do so would result in automatic re-suspension, pending successful completion of the examination. Id.
Rule 18(e)(3), RLPR, provides that, unless waived by this court, a lawyer who has been suspended for 90 days or less “must, within one year from the date of the suspension order, successfully complete such written examination” for the professional responsibility portion of the state bar examination. “Except upon motion and for good cause shown, failure to successfully complete this examination shall result in automatic suspension of the lawyer effective one year after the date of the original suspension order.” Id.
Respondent did not provide this court with proof by July 27, 2013, that he successfully passed the MPRE. By order dated August 8, 2013, the court gave respondent 10 days to file proof of cause why he should not be immediately suspended pending his successful completion of the MPRE. In re Waters, A12-1002, A12-1830, Order at 1-2 (Minn, filed Aug. 8, 2013). This order stated that if no proof of cause was filed within 10 days, respondent “shall be immediately suspended without further notice or proceedings.” Id. at 2. Respondent did not respond to the court’s August 8 order to show cause.
Based on all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Vincent Francis Waters’ conditional reinstatement is revoked and that he is indefinitely suspended, effective 10 days from the date of the filing of this order. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals). Respondent may apply for reinstatement under Rule 18(f), RLPR, by filing with the Clerk of Appellate Courts and the Director of the Office of Lawyers Professional Responsibility proof that he has received a passing score on the professional responsibility portion of the state bar examination.
BY THE COURT:
/s/-
Alan C. Page Associate Justice